DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Status of the Claims
Claims 1-13 are pending in the instant patent application. Claims 1, 6 and 12 are amended. 
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(a) rejections. The rejection has been withdrawn.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
In light of the amendments, Examiner reminds Applicant while there is a recitation of a machine learning model in the claim, the mere recitation of it (recited at a high level of generality), does not take the claim out of being directed to abstract ideas and is merely used as a tool to carry out the abstract idea. Furthermore, shows no evidence of retraining, modifying, updating or refining.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-13, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-13 are directed to the abstract idea of implementing an optimal supply chain configuration for a business.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites implementing an optimal supply chain configuration for a business, using a multi-time period optimization to plan the optimal supply chain configuration for a specified time period removes pieces of datasets that are inconsistent to run a minimum feasible mode; modelling costs for minimization in an optimal supply chain configuration; modelling constraints in an optimal supply chain configuration; based on the modelled cost for minimization and the modelled constraints, optimizing a supply chain for the business.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place, notably business relations in light of optimizing a supply chain. Furthermore, the recitation of a machine learning model does not take the claim out of the certain methods of organizing human activity for it is merely being used as a tool to perform the abstract idea.
	Accordingly, the claim recites an abstract idea and dependent claims 2-13 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor and a machine learning model. The processor and a machine learning model are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a machine learning model and the generic computing elements that are described in the applicant’s specification in at least Para 0055. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions and mere data gathering.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.

Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. In addition, Applicant’s arguments are moot in light of newly amended language. Furthermore, for at least the reason that a prima case of obviousness was established in the previous Office Action, Examiner disagrees with Applicant’s assertion that the Office engaged in impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2002/0156663 A1) in view of Wang et al. (US 2020/0104889 A1) further in view of Schiemenz (US 2019/0087744 A1).
	Referring to Claim 1, Weber teaches a computerized method for implementing an optimal supply chain configuration comprising:
	implementing an optimal supply chain configuration for a business (Weber: Para 0030 via the supply chain management method 100 illustrated in FIG. 1 addresses the important role of network optimization and design. The supply chain management method 100 helps the user to find the right mix of long-term supplier relationships, plant and distribution center locations, transportation lanes, delivery times to customers, and inventory strategies that will result in the most cost - effective or profitable structure for the supply chain…The supply chain management method 100 generally helps the user in designing and implementing a supply chain that minimizes costs or maximizes profits);
	modelling costs for minimization in an optimal supply chain configuration (Weber: Para 0030 via the supply chain management method 100 illustrated in FIG. 1 addresses the important role of network optimization and design. The supply chain management method 100 helps the user to find the right mix of long-term supplier relationships, plant and distribution center locations, transportation lanes, delivery times to customers, and inventory strategies that will result in the most cost-effective or profitable structure for the supply chain. Accordingly, the supply chain management method 100 helps the user more effectively plan the supply chain, such as buying raw materials, manufacturing the product, and distributing the finished good to the user's customers. The supply chain management method 100 generally helps the user in designing and implementing a supply chain that minimizes costs or maximizes profits);
	modelling constraints in an optimal supply chain configuration (Weber: Para 0101 via the user may add additional constraints to the supply chain model… These constraints are added to the supply chain network to model finite capacity of resources and various quantity limitations on SKU…);
	based on the modelled cost for minimization and the modelled constraints, optimizing a supply chain for the business (Weber: Para 0120-0121 via the user specifies goals for the optimization of the supply chain, step 320. For example, the user may choose to minimize costs or to maximize profits or sales volumes. Alternatively, the user may define a business problem to solve, such as optimizing a Supply chain network to lower the transportation and inventory costs…)
	However, it does not explicitly disclose the limitation of Claim 1 which states with at least one computer processor: with a machine learning model based on random forests estimating a price for an unknown lanes of the optimal supply chain.
	Wang though, with the teachings of Weber, teaches of
	with at least one computer processor (Weber: Para 0046 via embodiment description):
	with a machine learning model based on random forests estimating a price for an unknown lanes of the optimal supply chain (Wang: Para 0062 via The modeling module 320 may be configured to generate a price estimation model to be used to perform price estimation and/or optimization. For example, the modeling module 320 may train an initial price estimation model using one or more machine learning techniques. Exemplary machine learning methods that can be used to train the price estimation model may include a gradient boosting decision tree (GBDT) algorithm, a decision tree algorithm, a Random Forest algorithm…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber with the teachings of Wang in order to have at least one computer processor: with a machine learning model based on random forests estimating a price for an unknown lanes of the optimal supply chain. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Weber/Wang does not explicitly disclose the limitation of Claim 1 which states wherein the machine learning model uses a multi-time period optimization to plan the optimal supply chain configuration for a specified time period removes pieces of datasets that are inconsistent to run in a minimum feasible mode.
	Schiemenz though, with the teachings of Weber/Wang, teaches of
	wherein the machine learning model uses a multi-time period optimization to plan the optimal supply chain configuration for a specified time period removes pieces of datasets that are inconsistent to run in a minimum feasible mode (Schiemenz: Para 0033, 0037, 0043 via in at least … For each execution of the algorithm, predictive analyses are performed with the machine-learning model having the removed variable, and the results are compared to the initial results obtained when all variables are considered. Thus, although the example of FIG. 2 shows a single iteration of the algorithm in which a single variable is removed from the machine-learning model, it is noted that in embodiments, the steps 204, 206, and 208 are repeated multiple times to analyze each variable and determine whether the variable should be omitted from the machine-learning model… it is noted that in embodiments, the steps 204, 206, and 208 are repeated multiple times to analyze each variable and determine whether the variable should be omitted from the machine-learning model… It is further noted that over time, a variable removed from the machine-learning model may become relevant again. Therefore, in embodiments, the optimization algorithm for determining the variables to be included in the machine-learning model is executed on a regular basis to ensure that the most significant parameters for the prediction are included. When the optimization algorithm is executed again after a period of time, all possible variables are reconsidered, and the algorithm selects the minimum set of variables… At step 502, a machine-learning model is applied to a dataset with a processing system to generate a first output. The machine-learning model includes a plurality of variables. At step 504, variables are iteratively removed from the machine-learning model…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber/Wang with the teachings of Schiemenz in order to have wherein the machine learning model uses a multi-time period optimization to plan the optimal supply chain configuration for a specified time period removes pieces of datasets that are inconsistent to run in a minimum feasible mode. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, Weber/Wang/Schiemenz teaches of,
	determining a set of strategic solutions for the business (Weber: Para 0018 via The supply chain is then optimized using linear programming if the supply chain does not include multi-tiered pricing or a maximum number of sources for a location. If the supply chain includes multi-tiered pricing, the network is optimized using mixed integer programming and heuristics. More specifically, the heuristics employs successive linear programming to find possible optimal solution and local searching to assess the validity of the possible optimal solution. Similar techniques may be employed if the user has specified a maximum number of sources providing a resource to a location);	
	determining a set of tactical solutions for the business (Weber: Para 0027, 0046 via provides a supply chain management method 100 and a related supply chain management system 1000 to help a user manage an overall supply chain at a strategic and tactical level. The present invention can answer both strategic and tactical planning questions. Ona strategic level, the present invention can help the user simulate alternatives for new facilities or plan for capital expenditures. On a tactical level, the present invention can help the user determine, among other things, an optimal network of suppliers, plants, and distribution centers; determine a best strategy for managing plant capacity, critical materials, and labor based on either minimum cost or maximum profit; determine the best strategy for inventory movement through the network; and determine what changes are needed in order to meet customer delivery time requirements…)
	determining at least one operation solution for the business (Weber: Para 0215, 0228 via after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500. The user may determine the feasibility of the suggested configurations. The user may further verify that all of the specified supply chain requirements are satisfied in the proposed solution. The user may further review the expected costs/profits from the optimal solution to assess the desirability of conditions/requirements for the supply chain. After the supply chain is optimized in step 400, the results are displayed on the display device 1070 to the user in step 500…).
	Regarding Claim 3, Weber/Wang/Schiemenz teaches of,
	model a set of transportation costs (Weber: Para 0044 via The process of creating a move or sourcing process in step 250 involves defining the items and lanes involved in the move and defining the costs to move the item in the lane. Given this information, the move process calculates the cost of moving raw materials, intermediate materials, or finished goods through the supply chain network. To model the process effectively, the user should configure appropriate transportation lanes, transportation resources, and costs and capacities for those resources. In defining the move or sourcing process, the user should also consider the kinds of transportation might move on each of the lanes. The user should further specify a way to measure the capacity of the transportation resource, as well as a way to measure the amount of an item involved in the move process. In determining the costs for the move process in the step, the user should further consider whether to include in-handling and out-handling resources to account for costs associated with receiving and shipping);
	model a set of duty and tariff costs (Weber: Para 0116 via another embodiment of the present invention allows the user to specify tax and tariff information, step 270. The user may supply this information, or the information may be obtained from a third party. Then, during optimization of the supply chain, the tax and tariff information may be used to modify the cost values otherwise defined in step 200. This functionality allows the user to find optimal supply configurations involving international locations…).
	Regarding Claim 6, Weber/Wang/Schiemenz teaches of,
	modelling a minimum order quantities model (Weber: Para 0101, 0105-0106 via the user may add additional constraints to the supply chain model, step 267. These constraints are added to the supply chain network to model finite capacity of resources and various quantity limitations on SKUs. The user may implement hard constraints that cannot be violated and soft constraints that can be violated, at a cost, if necessary to achieve optimal configurations of the supply chain. Examples of hard and soft constraints that may be implemented in a supply chain model include: minimum reusable resource capacity, maximum reusable resource capacity, minimum SKU inflow amount, maximum SKU inflow amount, SKU safety stock, SKU maximum on hand at a location, minimum SKU outflow amount, maximum SKU outflow amount, independent SKU demand, maximum SKU demand, minimum reusable lane capacity, maximum reusable lane capacity, and supplying percentage constraints…)
	modelling a capacity constraint (Weber: Para 0081, 0101 via As part of defining the planning horizon, the user may also designate one or more lead -times, step 258. A lead-time is a time duration, such as five days or two weeks, that specifies the amount of time it takes for a product to flow through a business process. Lead-times can be incorporated into any of the processes defined in step 250).
	modelling a ForceOpen constraint (Weber: Para 0081, 0101, 0105-0106 via in at least As part of defining the planning horizon, the user may also designate one or more lead-times, step 258. A lead-time is a time duration, such as five days or two weeks, that specifies the amount of time it takes for a product to flow through a business process. Lead-times can be incorporated into any of the processes defined in step 250. The benefit of introducing the lead-times into the supply chain model is to achieve optimal supply chain solutions that better simulate real-world conditions and needs… By introducing the concept of the lead-time into a supply chain model, optimization of the model may consider the trade-offs among cost, capacity, and lead-time when determining the optimal minimum cost or maximum profit solution. For example, if a make process requires two weeks to produce a finished good, demand for raw material in the make process appears two weeks before the independent demand for the finished good. Similarly, delivery of a product may be required within a specific time frame, such as a delivery deadline specified in the above-described service levels of step 255; the user may add additional constraints to the supply chain model, step 267… These constraints are added to the supply chain network to model finite capacity of resources and various quantity limitations on SKUs. The user may implement hard constraints that cannot be violated and soft constraints that can be violated, at a cost, if necessary to achieve optimal configurations of the supply chain. Examples of hard and soft constraints that may be implemented in a supply chain model include: minimum reusable resource capacity, maximum reusable resource capacity, minimum SKU inflow amount, maximum SKU inflow amount, SKU safety stock, SKU maximum on hand at a location, minimum SKU outflow amount, maximum SKU outflow amount, independent SKU demand, maximum SKU demand, minimum reusable lane capacity, maximum reusable lane capacity, and supplying percentage constraints. If the user defines both a hard constraint and a soft constraint for a resource or SKU, the aggregate constraint is assumed to be hard…)
Claim(s) 4-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2002/0156663 A1) in view of Wang et al. (US 2020/0104889 A1) in view of Schiemenz (US 2019/0087744 A1) further in view of McNamara et al. (US 2015/0046363 A1). 
	Referring to Claim 4, Weber/Wang/Schiemenz teaches the computerized method of claim 1, wherein the step of modelling costs for minimization in an optimal supply chain configuration further comprises:
	modelling a set of warehousing costs (Weber: Para 0034 via the process 200 for creating a supply chain model begins with defining locations within the supply chain network or the structure of the supply chain, step 210. In step 210, the user should ideally provide as much information as possible on the location, as necessary to define the supply chain. Typically, the user defines the locations as illustrated in FIG. 2B. Specifically, the user first identifies main locations in the supply chain, such as main manufacturing plants, suppliers, and DCs that the user uses to produce and move the user's products, step 212. The suppliers provide the raw materials necessary to manufacture the user's products, the plants manufacture the user's products, and the DCs store and distribute the user's WIPs and finished goods… the user may identify rent costs, equipment depreciation, management costs, taxes, insurance, etc)
	modelling an inventory cost (Weber: Para 0110-0112 via inventory resources may be described as two-dimensional. For inventory resources, a quantity such as pallets, pounds, or square feet is consumed over a period of time such as days, weeks, or months. An inventory resource can be used to determine the inventory carrying cost of a SKU or as a resource that is drawn by a make process… Where the supply channel model provided by the user has several different processes, the inventory resource usage at each location may be found by summing the inventory resource usage from each process)
	modelling a set of product costs model (Weber: Para 0042 via The purchase processes calculate the overall cost of using a designated raw material supplier or of selling products to customers. The process of defining the purchase process begins with the user determining the items and the locations to purchase from suppliers or the items to sell to customers. The user then specifies the price for purchasing the items from the suppliers or for selling the item to the customers).
	However, Weber/Wang/Schiemenz does not explicitly disclose the limitation of Claim 4 which states modelling a set of safety stock costs.
	McNamara though, with the teachings of Weber/Wang/Schiemenz, teaches of modelling a set of safety stock costs (McNamara: Para 0114, 0228 via "Performance information" typically includes any information relative to supply chain performance, including, without limitation, one or more of manufactured item output projections over a specified time period, production facility sizes and/or locations, raw material, work-in-process, and/or manufactured part, component, and/or product inventory levels, order cycle times, days of Supply in inventory, manufacturing resource type, availability, reliability, and/or productivity (e.g., human and automated resource levels and resulting output levels), unit operations (e.g., Manufacturing steps, functions, or operations, unloading raw materials, packaging parts, components, and/or products, loading parts, components, and/or products, and the like), financial factors (e.g., labor rates and costs, labor arbitrate, energy rates and costs, raw materials costs, freight costs, tax rates, administrative and overhead costs, contractual and/or current spot market part, component, and/or product prices (from lower tier components), and the like), number of on time shipments, number of late shipments, order mismatch count, service quality (e.g., repair returns, repeat repair, no fault found, etc.), repair cost per unit (e.g., material cost per unit, average repair time, pieces consumed per unit, etc.), inventory value (e.g., spare parts stock, SWAP stock, inventory turnover, days of supply of spare parts, days of supply of SWAP, days sales inventory spare parts… The supply chain and logistics analyzer 332 can use other variables and/or algorithms to determine and assign a relative health factor to the supply chain and/or logistics operation(s) and/or to recommend a change to the selected supply chain and/or logistics operation(s)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber/Wang/Schiemenz with the teachings of McNamara in order to have modelling a set of safety stock costs. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 5, Weber/Wang/Schiemenz/McNamara teaches the computerized method of claim 4, wherein the step of modelling costs for minimization in an optimal supply chain configuration further comprises:
	modelling a set of manufacturing costs; modelling a set of cost and freight (C&F) costs; modelling a set of setup costs; modelling a set of salvage costs (McNamara: Para 0114, 0228 via in at least "Performance information" typically includes any information relative to supply chain performance, including, without limitation, one or more of manufactured item output projections over a specified time period, production facility sizes and/or locations, raw material, work-in-process, and/or manufactured part, component, and/or product inventory levels, order cycle times, days of supply in inventory, manufacturing resource type, availability, reliability, and/or productivity (e.g., human and automated resource levels and resulting output levels), unit operations (e.g., manufacturing steps, functions, or operations, unloading raw materials, packaging parts, components, and/or products, loading parts, components, and/or products, and the like), financial factors (e.g., labor rates and costs, labor arbitrate, energy rates and costs, raw materials costs, freight costs, tax rates, administrative and overhead costs, contractual and/or current spot market part, component, and/or product prices (from lower tier components), and the like), number of on time shipments, number of late shipments, order mismatch count, service quality (e.g., repair returns, repeat repair, no fault found, etc.), repair cost per unit (e.g., material cost per unit, average repair time, pieces consumed per unit, etc.), inventory value (e.g., spare parts stock, SWAP stock, inventory turnover, days of supply of spare parts, days of supply of SWAP, days Sales inventory spare parts, excess Spare parts, excess SWAPStock, return to vendor rate, defective OHB, and return to vendor TAT, etc…)
	modelling a set of revenue costs m (Weber: Para 0122, 0215 via the data provided by the user in steps 200 and 300 are combined to define variables created for the planned executions of a make, purchase, or sourcing process. Specifically, the cost of each plan execution is calculated as the sum of the products of reusable resource requirement and reusable resource cost and the products of SKU requirement and SKU purchase price. In a maximum profit scenario, the revenue is gained from selling. The revenue gained for each execution of the purchase process is the unit price of the SKU multiplied by the SKU requirement amount; after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500…)
	modelling a set of volume discounting costs (Weber: Para 0092, 0170 via in at least the user may define tiered pricing for one or more of the resources, step 265. Tiered pricing refers to changes in prices or costs fora resource with changes in the quantity purchased or sold of that resource. The tiered pricing may be used to model real-world features such as plant opening/closing decisions and load leveling. The user may also model increasing economies of scale. For example, the following Table 1 shows a resource having a decreasing unit price with increased purchase quantity; local searching heuristics is performed in step 460 to improve the solution by taking advantage of any volume discounts. Local search is an iterative improvement technique to explore the solution space… In a multi-tiered pricing supply chain, an initial solution may be improved by increasing resource usage or SKU purchased quantity to a better discount level. By forcing some resource usage increase, the LP solver will consolidate different activities to take advantage of a better discount level, which could result in a better solution…)
	modelling a set of lost sales costs (Weber: Para 0216 via The user may review the aggregate, final results predicted for the optimal supply chain configuration. Alternatively, in one embodiment, the user may view the performance of an optimal supply chain configuration in each of multiple planning periods. This time-phased view allows the user to see trends in the supply chain that suggest necessary changes that may lead to more optimal configurations. For example, if a process in the suggested is initially profitable but quickly becomes losers of money, a more optimal configuration for the supply may stop the process after an initial planning period).
	Referring to Claim 7, while Weber/Wang/Schiemenz teaches the computerized method of claim 6, and the limitations of Claim 7 which state
	modelling a ForceClose constraint (Weber: Para 0101 via the user may add additional constraints to the supply chain model, step 267. These constraints are added to the supply chain network to model finite capacity of resources and various quantity limitations on SKUs. The user may implement hard constraints that cannot be violated and soft constraints that can be violated, at a cost, if necessary to achieve optimal configurations of the supply chain. Examples of hard and soft constraints that may be implemented in a supply chain model include: minimum reusable resource capacity, maximum reusable resource capacity, minimum SKU inflow amount, maximum SKU inflow amount, SKU safety stock, SKU maximum on hand at a location, minimum SKU outflow amount, maximum SKU outflow amount, independent SKU demand, maximum SKU demand, minimum reusable lane capacity, maximum reusable lane capacity, and supplying percentage constraints. );
	It does not explicitly disclose the limitations of Claim 7 which state modelling a manufacturing setup time constraint and modelling a set of a region and time specific selling prices.
	McNamara though, with the teachings of Weber/Wang/Schiemenz, teaches of
	modelling a manufacturing setup time constraint (McNamara: Para 0069 via "Scheduling algorithms" refer to production scheduling and includes forward and/or backward scheduling. Forward scheduling is planning the tasks from the date resources become available to determine the shipping date or the due date. Backward scheduling is planning the tasks from the due date or required -by date to determine the start date and/or any changes in capacity required. Stochastic scheduling algorithms include economic lot scheduling problem (which is concerned with scheduling the production of several products on a single machine in order to minimize the total costs incurred (which include setup costs and inventory holding costs) and the economic production quantity model (which determines the quantity a enterprise and/or organization and/or retailer should order to minimize the total inventory costs by balancing the inventory holding cost and average fixed ordering cost).
	modelling a set of a region and time specific selling prices (McNamara: Para 0046 via The platform can provide reliable execution, scalability, and value-added services, while controlling operating, overhead, and capital costs, in product design, manufacture, supply, distribution, and repair. It can manage economically complex and massive physical infrastructures manufacturing and distributing numerous different products in diverse global markets… It can enable personnel from vastly different cultures and political and regulatory environments and speaking different languages to work together closely, efficiently and collectively, while maintaining and respecting cultural and lingual differences and maintaining corporate social environment responsibility ("CSER"). It can leverage time zone differences to provide round-the-clock productivity. By making the operation and management of the supply chain more cost effective, it can reduce cost of goods sold and consumer prices, thereby increasing global price competition. It can maintain high levels of product innovation while also maintaining stringent time-to-market requirements and recognizing short product life cycles. It can be used by OEMs to service multiple brand distributors and adapt to different industries and product strategies within those industries. It can recognize and adaptively respond to global changes in supply chain operating cost structures…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber/Wang/Schiemenz with the teachings of McNamara in order to have modelling a manufacturing setup time constraint and modelling a set of a region and time specific selling prices. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Referring to Claim 8, Weber/Wang/Schiemenz/McNamara teaches the computerized method of claim 7 further comprising:
	modelling a set of manufacturing constraints (Weber: Para 0028-0030 via the present invention assists the user in making some critical decisions about the future by predicting long-term effects (i.e., 12-18 months into the future) of changes in the supply chain. For instance, the present invention allows the user to predict the effects of opening a new manufacturing plant because of a foreseen increase in demand of the user's product… For example, if the user opened a new manufacturing plant, the present invention could help the user in deciding how much to manufacture in the near future, how much to ship between the new plant and a distribution center, how much stock to have at the plant, the lowest cost or most profitable customer service policy, etc. he supply chain management method 100 helps the user to find the right mix of long-term supplier relationships, plant and distribution center locations, transportation lanes, delivery times to customers, and inventory strategies that will result in the most cost - effective or profitable structure for the supply chain… Accordingly, the supply chain management method 100 helps the user more effectively plan the supply chain, such as buying raw materials, manufacturing the product, and distributing the finished good to the user's customers. The supply chain management method 100 generally helps the user in designing and implementing a supply chain that minimizes costs or maximizes profits);
	modelling a set of product similarity constraints (Weber: Para 0072 via SKU max sourcing requires each selected SKU to originate from less than the specified number of sources but not necessarily the same sources as the other SKUs. Selected SKUs are sourced from the number of specified origins but they do not have to share the same origins. For example, if the user specifies one source for Item A and Item B, Item A it New York location may be sourced from Chicago, but Item B at the New York location may be sourced from Atlanta. It should be appreciated that the user need not select all the SKUs at a location, For instance, the user may want to max source high-value or critical components but let other components come from any available source. The user may further group SKUs so that some could be sourced from a first common same location and others from another location);
	modelling a set of volume discounting and economies of scale constraints (Weber: Para 0092, 0170 via the user may define tiered pricing for one or more of the resources, step 265. Tiered pricing refers to changes in prices or costs fora resource with changes in the quantity purchased or sold of that resource. The tiered pricing may be used to model real-world features such as plant opening/closing decisions and load leveling. The user may also model increasing economies of scale. For example, the following Table 1 shows a resource having a decreasing unit price with increased purchase quantity; once the initial solution is determined in step 458, local searching heuristics is performed in step 460 to improve the solution by taking advantage of any volume discounts… Accordingly, in local searching, resource usage is incrementally increased to reach the next successive higher discount level, step 462. If the resource or SKU has no usage, the current price is set to the unit price of the cheapest tier (for resources or purchasing SKUs) or the unit price of the most expensive tier (for selling SKUs). The supply chain is then assessed using this incremental solution, step 464. If an incremental increase produces a solution that is the optimization objective, then the new solution is used, step 466. Incrementation of the supply chain solution is repeated and the new solution is assessed. If an incremental increase produces a solution that is either infeasible or has worse objective value, then discard the changes, step 468).
	Referring to Claim 9, Weber/Wang/Schiemenz/McNamara teaches the computerized method of claim 8 further comprising:
	modelling a tiered costing structure (Weber: Para 0092 via the user may define tiered pricing for one or more of the resources, step 265. Tiered pricing refers to changes in prices or costs fora resource with changes in the quantity purchased or sold of that resource. The tiered pricing may be used to model real- world features such as plant opening/closing decisions and load leveling. The user may also model increasing economies of scale. For example, the following Table 1 shows a resource having a decreasing unit price with increased purchase quantity);
	modelling a set of seasonal constraints (Weber: Para 0039 via the user may specify an inventory target for the supply chain model, step 240. While inventory resources were described above in step 260 as being an input that helps to define and model the process, inventory may be also defined as a result of the processes in the supply chain. Specifically, today's inventory is developed from prior purchase and make processes. Likewise, the desired level of inventory for the future is shaped by expected future demand. Therefore, the user may specify a target inventory level to achieve after one or more planning periods, given operation of the supply chain during the planning period(s). The target inventory should fall between any minimum or maximum inventory levels otherwise specified by the user in defining the supply chain. During optimization of the supply chain, the inventory for a SKU after a planning period is found by summing the original inventory for the SKU with any net changes purchase or make processes during the planning period);
	modelling a set of customer SLA constraints (Weber: Para 0090 via the user may further define fixed costs associated with each of the processes, step 259. For instance, the user may identify a service agreement tied to a purchase process or an overhead expense related to a manufacturing process).
	Referring to Claim 10, Weber/W ang/McNamara teaches the computerized method of claim 9 further comprising:
	optimizing a supply chain by utilizing a one-single model paradigm to solve all the costs simultaneously (Weber: Para 0120-0121 via the user specifies goals for the optimization of the supply chain, step 320. For example, the user may choose to minimize costs or to maximize profits or sales volumes. Alternatively, the user may define a business problem to solve, such as optimizing a supply chain network to lower the transportation and inventory costs… user may specify other goals for the optimization of the supply chain such as improving delivery times or the expansion of sales volumes, but the enumeration of the numerous possible optimization goals is beyond the scope of the present disclosure; after defining the supply chain model, step 200, and specifying the conditions for optimization, step 300, the user optimizes the supply chain, step 400…)
	Referring to Claim 11, Weber/Wang/Schiemenz/McNamara teaches the computerized method of claim 10 further comprising:
	utilizing a set of sensitivity studies for determining the impact of each variable (Weber: Para 0123, 0215-0218 via The operations of the processes are limited or modified by the inputs of step 300, such that the optimization may be limited by the goals of step 310, the scenarios of step 320, the time constraints of step 330, the lead-times of step 258, and the inventory requirements established in step 240; after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500. The user may determine the feasibility of the suggested configurations. The user may further verify that all of the specified supply chain requirements are satisfied in the proposed solution. The user may further review the expected costs/profits from the optimal solution to assess the desirability of conditions/requirements for the supply chain… Alternatively, in one embodiment, the user may view the performance of an optimal supply chain configuration in each of multiple planning periods. This time-phased view allows the user to see trends in the supply chain that suggest necessary changes that may lead to more optimal configurations. For example, if a process in the suggested is initially profitable but quickly becomes losers of money, a more optimal configuration for the supply may stop the process after an initial planning period. If no possible solution exists for optimization, the user may need to revisit the hard constraints to determine which one to relax (set to soft). Similarly, the user may extend the planning period so that the calculated lead-time of a process is not longer than overall planning calendar…);
	implementing a ‘what if’ analysis to understand supply chain changes (Weber: Para 0215-0218 via after completing the optimization in step 400, the user evaluates the suggested optimal configurations for the supply chain, step 500. The user may determine the feasibility of the suggested configurations. The user may further verify that all of the specified supply chain requirements are satisfied in the proposed solution. The user may further review the expected costs/profits from the optimal solution to assess the desirability of conditions/requirements for the supply chain. The user may review the aggregate, final results predicted for the optimal supply chain configuration. Alternatively, in one embodiment, the user may view the performance of an optimal supply chain configuration in each of multiple planning periods. This time-phased view allows the user to see trends in the supply chain that suggest necessary changes that may lead to more optimal configurations. For example, if a process in the suggested is initially profitable but quickly becomes losers of money, a more optimal configuration for the supply may stop the process after an initial planning period. If no possible solution exists for optimization, the user may need to revisit the hard constraints to determine which one to relax (set to soft). Similarly, the user may extend the planning period so that the calculated lead-time of a process is not longer than overall planning calendar…).
	Referring to Claim 12, Weber/Wang/Schiemenz/McNamara teaches the computerized method of claim 11 further comprising:
	modelling a multi-time period optimization to plan supply chain for a specified time (Weber: Para 0028, 0039, 0046, 0080 via the present invention assists the user in making some critical decisions about the future by predicting long -term effects (i.e., 12-18 months into the future) of changes in the supply chain. For instance, the present invention allows the user to predict the effects of opening a new manufacturing plant because of a foreseen increase in demand of the user's product. Similarly, the present invention assists the user to predict the results of removing elements of the supply chain, such as shutting down a distribution center that is doing poorly and not handling as much volume as in the past. Such changes in the supply chain are extremely complex because they influence the other elements of the supply chain and may necessitate other changes to the supply chain. For example, closing one location may require the rerouting of distribution and transportation; the user may specify an inventory target for the supply chain model, step 240. While inventory resources were described above in step 260 as being an input that helps to define and model the process, inventory may be also defined as a result of the processes in the supply chain. Specifically, today's inventory is developed from prior purchase and make processes. Likewise, the desired level of inventory for the future is shaped by expected future demand. Therefore, the user may specify a target inventory level to achieve after one or more planning periods, given operation of the supply chain during the planning period(s)… Specifically, the user sets a percentage of the product that must be shipped within a certain period of time. This percentage can be a percentage of either the product revenue, where certain revenue is delivered to a customer within a certain time period, or product volume, where a certain amount of a product is delivered toa customer within a certain time period. Optimization of the supply chain model then provides feasible solutions that minimize cost or maximize profit while meeting the selected service level specification. In essence, the service level functions as hard constraints, as described in greater detail below in step 267; as part of defining the problem to be solved, the user may further specify a time frame or planning horizon for the supply chain optimization, step 330. In step 330, the user decides how far into the future to plan. This decision of selecting a time frame is generally based upon the business problem the user is trying to solve. A closer time frame generally offers better accurate predictions but may offer less insight into a problem. Conversely, a distant prediction, although generally inaccurate, may offer valuable information of trends and general results from changes in a supply chain…).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2002/0156663 A1) in view of Wang et al. (US 2020/0104889 A1) in view of Schiemenz (US 2019/0087744 A1) in view of McNamara et al. (US 2015/0046363 A1) further in view of Rangarajan et al. (US 2009/0063251 A1).
	Referring to Claim 13, while the combination of Weber/Wang/Schiemenz/McNamara teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 13 which states utilizing a smart-data analyzer to estimate missing input values for the model.
	Rangarajan though, with the teachings of Weber/Wang/McNamara, teaches of
	utilizing a smart-data analyzer to estimate missing input values for the model (Rangarajan: Para 0035 via In this model, Q.sub.ox represents the baseline quantity of item X. The baseline quantity is an exogenous variable, measured by the demand due to trend, such as seasonality. The price ratio is determined by the effective price of item X divided by the base or list price of item X. In one embodiment, the base price is a reference price, such as manufacturer suggested retail price (MSRP) in the case of promotions pricing. In another embodiment, the base price is a time-weighted average of varying prices in the case where a clear estimate of the reference price is unknown. The effective price is the selling price of the item for a particular point in time. The ratio of the effective price to the base price is used for normalization, instead of absolute numbers. The price ratio is raised to the power of the item X's own price elasticity, which is represented by .beta..sub.x. Elasticity is usually represented as a negative number. The .PI. terms represent cross effects from the price of correlated items and the effects of marketing instruments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber/Wang/McNamara with the teachings of Rangarajan in order to have utilizing a smart-data analyzer to estimate missing input values for the model. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dogan et al. (US 20040230475 A1) Optimizing an inventory of a supply chain
Grichnik et al. (US 20160300169 A1) Supply Chain Network Sensitivity
Sarthi et al. (US 7627493 B1) Production And Distribution Supply Chain Optimization Software

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623